Citation Nr: 0512855	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  00-20 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1956 to October 
1978.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1999 decision by the 
St. Petersburg, Florida RO which denied service connection 
for PTSD.  In February 2001, the veteran requested to have 
his appeal transferred to the Nashville RO.  In May 2003, a 
hearing was held at the RO before the undersigned member of 
the Board.  The Board remanded the appeal to the RO for 
additional development in December 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran was exposed to combat action in service.  

3.  The veteran is shown as likely as not to be suffering 
from disability manifested by anxiety disorder due to combat 
experiences.  


CONCLUSION OF LAW

The veteran's anxiety disorder was incurred in wartime 
service. 38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In light of the favorable decision herein below, the Board 
finds that any deficiency in VA's duty to assist the veteran 
in the development of his claim, amounts to harmless error.  

Factual Background

The service records show that the veteran was temporarily 
assigned to various combat support units, including a 
Tactical Fighter Squadron, as a crew member, and that he 
participated in frequent and regular aerial flights in 
Vietnam and in the Democratic Republic of the Congo during 
service.  His service awards include the Republic of Vietnam 
Campaign Medal and a Bronze Star Meal for meritorious 
service.  The service medical records make no mention of 
treatment for any psychiatric problems, including PTSD.  

When examined by VA in August 1998, the veteran reported that 
he was exposed to combat action in the Congo, and that he had 
flashbacks, triggered by movies, monuments, holidays, etc., 
ever since he returned home from Vietnam.  He had survivor 
guilt secondary to having lost many friends in Vietnam and a 
lot of guilt secondary to the numerous deaths that he 
witnessed from people being shot and killed.  He had vivid 
recollections of burned bodies of friends and enemies.  He 
had crying spells weekly and flashbacks monthly.  He denied 
any previous psychiatric treatment or hospitalizations and 
had never taken any psychiatric medications.  On mental 
status examination, the veteran was cooperative, with good 
eye contact.  He displayed mild psychomotor agitation and was 
occasionally, but appropriately tearful during the 
evaluation.  His mood was dysthymic with full range of 
affect.  The remainder of the clinical findings were 
essentially within normal limits.  The impression was PTSD, 
chronic.  The examiner commented that the veteran displayed 
significant symptoms of PTSD, most notably hypervigilance, 
flashbacks, and avoidance activity, that related to his 
wartime or military experiences.  He had difficulty with 
concentration and hypervigilance as a result of his 
symptomatology which caused significant distress in his 
social functioning, though he was able to maintain good 
occupational functioning.  

On psychiatric evaluation in February 2001, the veteran 
reported that he had nightmares and flashbacks about 
atrocities he witnessed in the Congo immediately after being 
discharged from the service, but that they had faded away 
over the years and he had no intrusive memories.  He reported 
that he flew missions as a gunner during his second tour in 
Vietnam.  The diagnosis was depressive disorder, not 
otherwise specified (NOS).  

A VA outpatient note in March 2003 showed a diagnosis of 
general anxiety disorder, NOS.  

The veteran testified about his experiences during service at 
a hearing at the RO before the undersigned member of the 
Board in May 2003.  The veteran reported that he saw burned 
and charred bodies of young men while on assignment in the 
Congo in the fall of 1964, and described how those images 
still haunted him today.  He also testified that he flew 
combat missions in Vietnam, but said that he did not actually 
shot or kill anyone.  

At the direction of the Board, the veteran was afforded a VA 
psychiatric examination in February 2004.  The examiner 
indicated that he had reviewed the claims file and provided a 
detailed description of the veteran's medical, military, and 
post-service history.  The veteran reported that he 
occasionally thought about his time in Vietnam and Africa, 
and that the current reports from Iraq had brought back 
memories, though they had not affected him in any significant 
way.  He had no problems watching the news or war related 
movies, or being around crowds, and said that he had taken 
several vacations recently.  He had a problem with a short 
temper, but said that this had resolved since being put on  
medications.  

The examiner noted that the current symptomatology 
contradicted the veteran's complaints from the August 1998 VA 
examination, where he had reported flashbacks, especially 
triggered by movies, monuments, holidays, etc., and survivor 
guilt.  On the current examination, the veteran reported only 
occasional nightmares, and denied any clinical impairment in 
his social or occupational functioning due to his military 
experiences.  He denied any symptoms of depression, or any 
suicidal or homicidal ideations or psychosis.  No 
abnormalities or pertinent symptomatology were noted on the 
recent mental status examination.  The veteran was well 
oriented, his thoughts were goal directed, logical, and 
coherent, his speech was articulate and fluent, and his mood 
was appropriate.  

The examiner concluded that the veteran did not meet the DSM-
IV Criteria for a diagnosis of PTSD.  He noted that the 
veteran had qualifying stressors involving two tours of duty 
in Vietnam and one in the Congo.  The veteran brought in 
pictures of burned bodies from his tour in the Congo and said 
that he had occasional nightmares and flashbacks regarding 
this.  The veteran had occasional feelings of depression, but 
denied any problems with insomnia, avoidance/numbing 
phenomenon, or hyperarousal symptoms.  The examiner opined 
that the current diagnosis was anxiety disorder, NOS [post 
traumatic stress syndrome], related to military service.  
However, the examiner found no impairment from an 
occupational or social functioning standpoint at this time.  

Service Connection:  In General

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated during a period of war.  
38 U.S.C.A. § 1110 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

In adjudicating a claim of service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  



Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

In the instant case, the evidence shows that the veteran 
served two tours in Vietnam and a short tour in the Congo in 
1964.  Although his service personnel records do not reflect 
any awards or citations for valor, they do show that he was 
temporarily assigned to various combat support and tactical 
squadrons and flew numerous missions.  His specialty was 
primarily that of an armor weapons mechanic.  

While the evidence of record includes a diagnosis of PTSD 
(see August 1998 VA medical examination), the examiner did 
not review the claims file nor did he offer any discussion or 
analysis as to the basis for that diagnosis.  Therefore, the 
Board remanded the appeal for another psychiatric examination 
to determine the nature and etiology of any identified 
psychiatric disorder.  The February 2004 VA examination 
report showed that the psychiatrist reviewed the entire 
record, provided a detail medical and occupational history, 
and conducted a comprehensive evaluation.  He included a 
discussion of all relevant facts and clinical findings and 
concluded that the veteran did not meet the DSM-IV Criteria 
for a diagnosis of PTSD.  However, he opined that the veteran 
did have symptomatology consistent with anxiety disorder 
which was related to military service.  

Many of the veteran's claimed stressors can not be confirmed 
through official records because he was unable to provide 
sufficiently detailed information as to the dates of the 
claimed incidents or the names of any individuals involved.  
However, his service personnel records confirm that he was 
assigned to various combat support units during service.  His 
testimony was consistent with his military occupation and 
duty assignments, and is credible.  Furthermore, a VA 
psychiatrist has rendered a diagnosis of anxiety disorder 
related to military service.  

Based on the foregoing the Board finds that the veteran has 
presented credible evidence of an in-service stressor that a 
clinician has referred to in rendering a diagnosis of anxiety 
disorder.  In resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for anxiety 
disorder is warranted.  


ORDER

Service connection for anxiety disorder is granted. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


